IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JASON C. SHEPPARD,                        : No. 80 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
BRENDAN T. CONWAY, GARY EVAN              :
GERSON, MARK G. WEITZMAN,                 :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.